Citation Nr: 1749538	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  09-02 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the case has since been transferred to the RO in Chicago, Illinois.  The Board previously remanded this matter in June 2012, July 2015, July 2016 and December 2016.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets further delay in this matter, the Board finds that a remand is required before the claim can be properly adjudicated.

After a July 2017 VA opinion was provided, a supplemental statement of the case (SSOC) was issued and mailed to the Veteran and his representative in August 2017.  However, in September 2017, the copy of the SSOC that was mailed to the Veteran was marked as returned mail.  A second attempt to resend the SSOC is not indicated in the claims folder.  A letter notifying the Veteran that his case had been returned to the Board's docket was also mailed to the Veteran and his representative in October 2017.  There has been no response from the Veteran or the Veteran's representative.  While the Veteran did not notify the VA of a change in address directly, the returned mail serves as constructive notice of the change.  In order to afford the Veteran all due process, the RO must verify the Veteran's current address and then resend the SSOC.

Accordingly, the case is REMANDED for the following actions:

1. The RO should verify the Veteran's current mailing address.  His representative should be contacted and the VHA data system searched to confirm his accurate current address.  Document all efforts in this regard in the record and update all VA information storage systems appropriately.

2 Thereafter, the RO should reissue a SSOC that addresses the issue of service connection for hypertension.  The Veteran and his representative should be given the appropriate opportunity to respond to the SSOC.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

